May 14, 2010


Mr. Christopher Bradley Slayton
Jones Flygare Brown & Wharton
P.O. Box 2426
Lubbock, TX 79408-2426
Mr. Stace Lawrence Williams
The Stace Williams Law Firm, P.C.
1209 Broadway
Lubbock, TX 79401

RE:   Case Number:  08-0941
      Court of Appeals Number:  07-06-00322-CV
      Trial Court Number:  2002-520,246

Style:      THE TRAVELERS INSURANCE COMPANY (THE AUTOMOBILE INSURANCE
      COMPANY OF HARTFORD CONNECTICUT)
      v.
      BARRY JOACHIM

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Barbara    |
|   |Sucsy          |
|   |Ms. Peggy Culp |